Title: From George Washington to Clement Biddle, 10 September 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 10th Sep. 1798

Your letter of the 11th Ulto was received in the usual course of the Post. That the City of Phila. should again be visited by that dreadful malignant fever which has made such impressions upon it heretofore, is matter of sore regret and that it should baffle more & more the skill of the Physicians adds poignancy to the misfortune.
The only intention of giving you the trouble to receive a letter from me at this time is to request that the one which accompanies it may be safely delivered to the President of the Board of Managers. with esteem I am Dear Sir Your Very Hble Servt

Go: Washington

